PER CURIAM.
The judgment of conviction of attempted first degree murder is affirmed, there being no abuse of discretion by the trial court in excluding the specific testimony identified in Appellant’s brief.
We likewise affirm Appellant’s sentence. The trial court’s decision to use the category 1 scoresheet rather than the category 9 scoresheet when sentencing Appellant is consistent with this court’s decision in Hayles v. State, 596 So.2d 1236 (Fla. 1st DCA 1992). As in Hayles, we certify direct conflict with Tarawneh v. State, 588 So.2d 1006 (Fla. 4th DCA 1991).
AFFIRMED.
ZEHMER, WOLF and KAHN, JJ., concur.